         Case 4:20-cv-04477-JST Document 30 Filed 08/12/20 Page 1 of 5



 1   JEROME F. BIRN, JR., State Bar No. 128561
     CATHERINE E. MORENO, State Bar No. 264517
 2   DYLAN G. SAVAGE, State Bar No. 310452
     ELIZABETH R. GAVIN, State Bar No. 305017
 3   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 6   Email: jbirn@wsgr.com
            cmoreno@wsgr.com
 7          dsavage@wsgr.com
            bgavin@wsgr.com
 8
     Attorneys for Defendants
 9   Scott N. Flanders, David K. Francis, Derek N.
     Yung, Andrea C. Brimmer, Beth A. Brooke,
10   Michael D. Goldberg, Randall S. Livingston,
     Jack L. Oliver, III, Dale B. Wolf, and Nominal
11   Defendant eHealth, Inc.

12                               UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14

15   YACOB CHERNET, derivatively on behalf of
                                            )         CASE NO.: 4:20-cv-04477-JST
     EHEALTH, INC.,                         )
16                                          )         STIPULATION AND [PROPOSED]
                 Plaintiff,                 )         ORDER TO STAY
17                                          )
          v.                                )
18                                          )
     SCOTT N. FLANDERS, DEREK N. YUNG,      )
19   DAVID K. FRANCIS, ANDREA C. BRIMMER, )
     BETH A. BROOKE, MICHAEL D.             )
20   GOLDBERG, RANDALL S. LIVINGSTON,       )
     JACK L. OLIVER, III, and DALE B. WOLF, )
21                                          )
                 Defendants,                )
22                                          )
                 and                        )
23                                          )
     EHEALTH, INC.,                         )
24                                          )
                 Nominal Defendant.         )
25                                          )

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO STAY
     CASE NO.: 4:20-CV-04477-JST
         Case 4:20-cv-04477-JST Document 30 Filed 08/12/20 Page 2 of 5



 1           WHEREAS, on July 7, 2020, Plaintiff Yacob Chernet (“Plaintiff”), derivatively and on

 2   behalf of eHealth, Inc. (“eHealth”), filed this putative derivative action against Individual

 3   Defendants Scott N. Flanders, David K. Francis, Derek N. Yung, Andrea C. Brimmer, Beth A.

 4   Brooke, Michael D. Goldberg, Randall S. Livingston, Jack L. Oliver, III, and Dale B. Wolf

 5   (collectively, the “Individual Defendants,” and with eHealth, the “Defendants”) (together with

 6   Plaintiff, the “Parties”);

 7           WHEREAS, the deadline for the Individual Defendants to answer, move, or otherwise

 8   respond to the Complaint is September 14, 2020, and, pursuant to stipulation (ECF No. 28) the

 9   deadline for eHealth to answer, move, or otherwise respond to the Complaint is August 13, 2020;

10           WHEREAS, a related securities class action involving related claims and defenses,

11   including alleged violations of sections 10(b) and 20(a) of the Securities Exchange Act and Rule

12   10b-5 promulgated thereunder, is pending before this Court, captioned In re eHealth, Inc.

13   Securities Litigation, Case No. 4:20-cv-2395-JST (the “Securities Class Action”);

14           WHEREAS, the outcome of Securities Class Action will likely affect the scope, claims,

15   and defenses applicable in this Action;

16           WHEREAS, the Parties hereby jointly stipulate to stay this action until and through the

17   resolution of the anticipated motion to dismiss the Securities Class Action upon the terms set

18   forth herein;

19           WHEREAS, the Parties jointly stipulate that the “resolution” of the anticipated motion to

20   dismiss the Securities Class Action is defined to mean the earlier of the following events: (a) the

21   Securities Class Action is dismissed in its entirety with prejudice; or (b) Defendants file an

22   answer to the complaint in the Securities Class Action;

23           WHEREAS, during the pendency of this stay, Defendants have agreed to provide

24   Plaintiff with any materials produced to any eHealth stockholder pursuant to a stockholder

25   demand related to the subject matter of this action, under Section 220 of the Delaware General

26   Corporation Law (subject to entry into a mutually acceptable non-disclosure agreement);

27

28
     STIPULATION AND [PROPOSED] ORDER TO STAY           -2-
     CASE NO.: 4:20-CV-04477-JST
         Case 4:20-cv-04477-JST Document 30 Filed 08/12/20 Page 3 of 5



 1           WHEREAS, the Parties have also reached agreement concerning participation in and

 2   timing of any future mediation of this action;

 3           WHEREAS, this stipulation will promote the efficient and orderly administration of

 4   justice by coordinating this action with the Securities Class Action;

 5           NOW, THEREFORE IT IS HEREBY STIPULATED AND AGREED by the Parties,

 6   through their undersigned counsel and subject to the approval of the Court:

 7           1.      All proceedings in this action, including any obligation to respond to the

 8   Complaint or any amended complaint, and all discovery and disclosure obligations under the

 9   applicable local and federal rules, are hereby stayed pending the resolution of the anticipated

10   motion to dismiss the Securities Class Action;

11           2.      The Defendants will promptly notify Plaintiff should they become aware of any

12   additional derivative lawsuits filed in any forum that allege the same or similar allegations as

13   those alleged in this action. If another such derivative lawsuit is filed, Plaintiff may lift this stay

14   on 30 days’ written notice to all counsel of record via e-mail;

15           3.      Notwithstanding this voluntary stay of this action, Plaintiff may file an amended

16   complaint. Defendants shall not be required to move, answer, plead, or otherwise respond to the

17   Complaint (or any amended complaint) during the pendency of the stay of proceedings;

18           4.      By entering into this Stipulation, the Parties reserve all of their respective rights,

19   claims, and defenses in this action, and no part of this stipulation shall be construed as a waiver

20   of any rights, claims, or defenses.

21           IT IS SO STIPULATED

22   Dated: August 10, 2020                               WILSON SONSINI GOODRICH & ROSATI
                                                          Professional Corporation
23

24                                                        By:     /s/ Jerome F. Birn, Jr.
                                                                     Jerome F. Birn, Jr.
25
                                                          650 Page Mill Road
26                                                        Palo Alto, CA 94304-1050
                                                          Telephone: (650) 493-9300
27                                                        Facsimile: (650) 565-5100
                                                          jbirn@wsgr.com
28
     STIPULATION AND [PROPOSED] ORDER TO STAY             -3-
     CASE NO.: 4:20-CV-04477-JST
         Case 4:20-cv-04477-JST Document 30 Filed 08/12/20 Page 4 of 5



 1                                                 Attorneys for Defendants Scott N. Flanders,
                                                   David K. Francis, Derek N. Yung, Andrea C.
 2                                                 Brimmer, Beth A. Brooke, Michael D.
                                                   Goldberg, Randall S. Livingston, Jack L.
 3
                                                   Oliver, III, Dale B. Wolf and Nominal
 4                                                 Defendant eHealth, Inc.

 5
     Dated: August 10, 2020                        THE ROSEN LAW FIRM, P.A.
 6

 7
                                                   By:     /s/ Laurence M. Rosen
 8                                                           Laurence M. Rosen
 9                                                 355 South Grand Avenue, Suite 2450
                                                   Los Angeles, CA 90071
10                                                 Telephone: (213) 785-2610
11                                                 Facsimile: (213) 226-4684
                                                   lrosen@rosenlegal.com
12
                                                   Attorneys for Plaintiff Yacob Chernet
13
     PURSUANT TO STIPULATION, IT IS SO ORDERED
14

15
     Dated: August 12, 2020                     _________________________________
16                                              UNITED STATES DISTRICT JUDGE
                                                HON. JON S. TIGAR
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO STAY      -4-
     CASE NO.: 4:20-CV-04477-JST
         Case 4:20-cv-04477-JST Document 30 Filed 08/12/20 Page 5 of 5



 1
                                  CIVIL L.R. 5-1(i)(3) ATTESTATION
 2
            I, Jerome F. Birn, Jr., am the ECF user whose ID and password are being used to file this
 3
     STIPULATION AND [PROPOSED] ORDER TO STAY. In compliance with Civil Local Rule
 4
     5-1(i)(3), I hereby attest that Laurence M. Rosen has concurred in this filing.
 5
     Dated: August 10, 2020                            By:      /s/ Jerome F. Birn, Jr.
 6                                                                 Jerome F. Birn, Jr.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER TO STAY           -5-
     CASE NO.: 4:20-CV-04477-JST
